United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, DALLAS
NETWORKDISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0748
Issued: October 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 19, 2020 appellant filed a timely appeal from a February 12, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 26, 2018 appellant, then a 41-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed constant pain in her shoulders, hands,
knees, cervical spine, and lumbar spine due to factors of her federal employment, including
constant grasping, lifting, twisting, bending, reaching, pulling, and standing. She further indicated
that she experienced numbness and tingling in her wrists. Appellant noted that she first became
aware of her condition on September 1, 2017 and first realized its relation to her federal
employment on April 19, 2018. She did not stop work.
In support of her claim, appellant submitted magnetic resonance imaging (MRI) scans,
dated July 26 and 27, 2018. An MRI scan of appellant’s right shoulder revealed partial tearing of
the supraspinatus and infraspinatus tendons, glenohumeral joint effusion, moderate
acromioclavicular joint arthrosis, and mild lateral acromion downsloping. An MRI scan of her
cervical spine revealed mild left neural foraminal narrowing at C3-4, disc bulge with mild left
neural foraminal narrowing at C4-5 and C5-6, and disc bulge at C6-7 and C7-T1. An MRI scan
of her lumbar spine revealed a right renal cyst, disc bulge at L2-3, disc protrusion/herniation at
L4-5, and broad disc protrusion-herniation with moderate bilateral neural foraminal narrowing at
L5-S1, with potential bilateral L5 nerve root impingement. An MRI scan of her right ankle
revealed mild tendinosis of the Achilles tendon and corticated plantar calcaneal spur. An MRI
scan of her right knee revealed patellofemoral osteoarthritis with multifocal full-thickness cartilage
loss. An MRI scan of her left knee revealed a vertical tear of the posterior horn of the medial
meniscus. An MRI scan of her right wrist revealed no abnormalities. An MRI scan of her left
wrist revealed mild arthritis and remote appearing ulnar styloid fracture.
Electromyography and nerve conduction (EMG/NCV) studies, dated August 18, 2018,
revealed bilateral L5 lumbar radiculopathy, extremity paresthesias, and extremity pain.
In a development letter dated December 10, 2018, OWCP advised appellant of the
deficiencies of her claim. It requested that she submit additional factual and medical evidence and
provided a questionnaire for her completion. In a separate development letter of even date, OWCP
also requested additional information from the employing establishment. It afforded both parties
30 days to respond.
OWCP subsequently received x-rays of appellant’s left wrist and left elbow, dated
January 29, 2018, which revealed no acute abnormalities.
An electrophysiological evaluation, dated February 5, 2018, revealed mild-to-moderate
carpal tunnel syndrome involving the right upper extremity, mild carpal tunnel syndrome involving
the left upper extremity, and subtle evidence of multilevel cervical radiculopathy involving the
right C5, left C6, and bilateral C7 nerve roots.

2

In a December 21, 2018 report, Dr. Russell Skinner, a specialist in chiropractic and family
medicine, noted that appellant worked as a mail handler and listed her work activities. He reviewed
x-rays and MRI scans and examined her. Dr. Skinner conducted physical and neurological studies
and evaluations. He diagnosed lumbosacral radiculopathy, cervical disc disorder with
radiculopathy, lumbar sprain, left knee sprain, right knee sprain, bilateral carpal tunnel syndrome,
neck sprain, right shoulder rotator cuff strain, and left shoulder rotator cuff strain. Dr. Skinner
indicated that appellant’s repetitive bending forward at the waist caused anterior pressure on the
lumbar discs, which in turn, placed pressure on the nerve roots in the lumbar region causing
radiculopathy. He opined that appellant’s work activities caused repetitive forward flexion which
led to disc displacement. Dr. Skinner further noted that appellant’s flexing and rotating of her
head placed prolonged stress on the anterior portion of her cervical discs, which stressed the disc
beyond its normal physiological limits, causing the disc to bulge and place pressure on the cervical
nerve roots. He opined that this prolonged pressure caused cervical radiculopathy. Dr. Skinner
also indicated that appellant’s repetitive walking, bending, stooping, squatting, and standing for
long periods of time stressed the ligaments of her knees beyond their normal physiological limits,
leading to bilateral knee sprains. He opined that appellant’s repetitive lifting, grasping, and
squeezing caused wrist tendon inflammation. Dr. Skinner noted that over time, the swelling of
appellant’s wrist flexor tendons placed pressure on the median nerve passing through the carpal
tunnel, which caused bilateral carpal tunnel syndrome. He opined that appellant’s work activities
also stressed her left and right rotator cuff ligaments beyond their normal physiological limits
leading to bilateral sprains of the rotator cuffs.
In a narrative statement dated December 21, 2018, appellant responded to OWCP’s
development questionnaire. She noted that she worked on a machine constantly lifting, bending,
stretching, and grasping mail. Appellant indicated that she lifted mail weighing up to 70 pounds.
She stated that she worked 8 to 12 hours per day, 5 to 6 days per week, for 20 years. Appellant
noted that she did not engage in activities outside of her work and that she had no previous injuries
to her hands, arms, or wrists.
By decision dated January 16, 2019, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed conditions and the accepted factors of her federal employment.
Specifically, it noted that the medical evidence did not address her preexisting conditions.
On September 23, 2019 appellant requested reconsideration. In an accompanying narrative
statement, dated July 30, 2017, she again listed her work activities and alleged that they caused
her medical conditions.
OWCP subsequently received additional medical evidence, including a duty status report
(Form CA-17) dated August 4, 2017, with an illegible signature, which diagnosed a lower back
injury and indicated that appellant could return to full-time work.
In an April 19, 2018 report, Dr. Skinner noted that appellant worked as a mail handler and
had progressively worsening pain. He indicated that her work activities caused her to develop pain
in her hands, shoulders, knees, neck, and low back. Dr. Skinner examined appellant and diagnosed
lumbar sprain, bilateral knee sprains, bilateral carpal tunnel syndrome, neck sprain, right rotator
cuff strain, and unspecified injury of the left shoulder rotator cuff.

3

In a report dated May 2, 2018, Dr. Skinner noted that appellant had chronic and ongoing
pain. He examined her and diagnosed lumbar sprain, bilateral knee sprains, bilateral carpal tunnel
syndrome, neck sprain, right rotator cuff strain, and unspecified injury of the left shoulder rotator
cuff.
In an August 10, 2018 report, Dr. Skinner noted that appellant’s pain had progressively
worsened and that she had sharp, ongoing back pain. He reviewed MRI scans and examined her.
Dr. Skinner diagnosed lumbosacral radiculopathy, cervical disc disorder with radiculopathy,
lumbar sprain, bilateral knee sprains, bilateral carpal tunnel syndrome, neck sprain, right rotator
cuff strain, and unspecified injury of the left shoulder rotator cuff.
On September 21, 2018 Dr. Skinner noted that appellant’s weight loss had helped with her
low back pain. He examined her and diagnosed lumbar sprain, bilateral knee sprains, neck sprain,
right shoulder rotator cuff strain, and unspecified injury of the left shoulder rotator cuff.
In a report dated October 19, 2018, Dr. Skinner noted that appellant had continued bilateral
shoulder pain and bilateral knee pain. He examined her and diagnosed partial left and right rotator
cuff tears, herniation of the lumbar intervertebral disc with radiculopathy, lumbar radiculopathy,
displacement of the cervical intervertebral disc without myelopathy, lumbosacral radiculopathy,
cervical disc disorder with radiculopathy, lumbar sprain, bilateral knee sprains, bilateral carpal
tunnel syndrome, neck sprain, and right rotator cuff strain.
In a November 16, 2018 report, Dr. Skinner noted that stretching and walking had helped
appellant decrease her symptoms. He examined appellant and diagnosed partial left and right
rotator cuff tears, herniation of the lumbar intervertebral disc with radiculopathy, lumbar
radiculopathy, displacement of the cervical intervertebral disc without myelopathy, lumbosacral
radiculopathy, cervical disc disorder with radiculopathy, lumbar sprain, bilateral knee sprains,
bilateral carpal tunnel syndrome, neck sprain, and right rotator cuff strain.
On January 30, 2019 Dr. Skinner noted that appellant was working light duty with
restrictions. He indicated that she experienced bilateral shoulder pain and right knee pain.
Dr. Skinner examined appellant and diagnosed partial bilateral rotator cuff tears, herniation of the
lumbar intervertebral disc with radiculopathy, lumbar radiculopathy, displacement of the cervical
intervertebral disc without myelopathy, lumbosacral radiculopathy, cervical disc disorder with
radiculopathy, lumbar sprain, bilateral knee sprains, bilateral carpal tunnel syndrome, neck sprain,
and right rotator cuff strain.
In a report dated April 12, 2019, Dr. Skinner noted that appellant still experienced bilateral
shoulder and hand pain. He further indicated that she reported worsening neck pain. Dr. Skinner
examined appellant and diagnosed partial left and right rotator cuff tears, herniation of the lumbar
intervertebral disc with radiculopathy, lumbar radiculopathy, displacement of the cervical
intervertebral disc without myelopathy, lumbosacral radiculopathy, cervical disc disorder with
radiculopathy, lumbar sprain, bilateral knee sprains, bilateral carpal tunnel syndrome, neck sprain,
and right rotator cuff strain.
In a July 26, 2019 report, Dr. Skinner noted that appellant’s bilateral shoulder and knee
pain had improved since she began light-duty work. He examined her and diagnosed partial left

4

and right rotator cuff tears, herniation of the lumbar intervertebral disc with radiculopathy, lumbar
radiculopathy, displacement of the cervical intervertebral disc without myelopathy, lumbosacral
radiculopathy, cervical disc disorder with radiculopathy, lumbar sprain, bilateral right knee
sprains, bilateral carpal tunnel syndrome, neck sprain, and right rotator cuff strain.
In a report dated November 14, 2019, Dr. Skinner noted that appellant developed severe
pain in her bilateral hands, knees, shoulder, neck, and lower back due to the repetitive nature of
her job duties. He examined her and diagnosed partial left and right rotator cuff tears, herniation
of the lumbar intervertebral disc with radiculopathy, lumbar radiculopathy, displacement of the
cervical intervertebral disc without myelopathy, lumbosacral radiculopathy, cervical disc disorder
with radiculopathy, lumbar sprain, bilateral knee sprains, bilateral carpal tunnel syndrome in the
left and right upper limbs, neck sprain, and right rotator cuff strain.
By decision dated February 12, 2020, OWCP denied modification of its January 16, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7

3

Supra note 1.

4

R.M., Docket No. 20-0342 (issued July 30, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

V.P., Docket No. 20-0415 (issued July 30, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

20 C.F.R. § 10.115; S.A., Docket No. 20-0458 (issued July 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7
See B.H., Docket No. 18-1693 (issued July 20, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).

5

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
In any case where a preexisting condition involving the same part of the body is present,
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a December 21, 2018 report from Dr. Skinner,
who described appellant’s work activities with great detail. He reviewed x-rays and MRI scans
and examined her. Dr. Skinner conducted multiple physical and neurological studies and
evaluations. He diagnosed lumbosacral radiculopathy, cervical disc disorder with radiculopathy,
lumbar sprain, left knee sprain, right knee sprain, bilateral carpal tunnel syndrome, neck sprain,
and bilateral shoulder rotator cuff strains. Dr. Skinner opined that appellant’s repetitive bending
forward at the waist caused anterior pressure on the lumbar discs, which in turn, placed pressure
on the nerve roots in the lumbar region causing radiculopathy. He further opined that her work
activities caused repetitive forward flexion which led to disc displacement. Dr. Skinner also noted
that appellant’s flexing and rotating of her head placed prolonged stress on the anterior portion of
her cervical discs, which stressed the disc beyond its normal physiological limits, causing the disc
to bulge and place pressure on the cervical nerve roots. He opined that this prolonged pressure
caused cervical radiculopathy. Dr. Skinner indicated that appellant’s repetitive walking, bending,
stooping, squatting, and standing for long periods of time stressed the ligaments of both of her
knees beyond their normal physiological limits, leading to left and right knee sprains. He opined
that her repetitive lifting, grasping, and squeezing caused wrist tendon inflammation. Dr. Skinner
noted that over time, the swelling of appellant’s wrist flexor tendons placed pressure on the median
nerve passing through the carpal tunnel, which caused left and right carpal tunnel syndrome. He
opined that her work activities also stressed her left and right rotator cuff ligaments beyond their
normal physiological limits leading to sprains of the left and right rotator cuffs.
The Board finds that this report from Dr. Skinner is sufficient to require further
development of the medical evidence. Dr. Skinner provided a comprehensive understanding of
the medical record and case history. His affirmative opinion on causal relationship provides a
pathophysiological explanation as to how appellant’s work activities caused her diagnosed
conditions. The Board has long held that it is unnecessary that the evidence of record in a case be
8

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
S.M., Docket No. 19-1634 (issued August 25, 2020).

6

so conclusive as to suggest causal connection beyond all possible doubt. Rather, the evidence
required is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.11 Accordingly, Dr. Skinner’s medical opinion is well-rationalized and logical
and is therefore sufficient to require further development of appellant’s claim.
It is well established that proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. OWCP has an obligation to see that justice is
done.12 The nonadversarial policy of proceedings under FECA is reflected in OWCP’s regulations
at section 10.121.13
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to a specialist in the appropriate field of medicine. The chosen physician shall provide a
rationalized opinion as to whether appellant’s diagnosed conditions are causally related to the
accepted factors of her federal employment. If the physician opines that the diagnosed conditions
are not causally related, he or she must explain, with rationale, how or why the opinion differs
from that of Dr. Skinner. Following this and such other further development as deemed necessary,
OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

S.M., id.

12

Id.

13

20 C.F.R. § 10.121.

7

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2020 decision of the Office of
Workers Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

